Title: To James Madison from Rufus King, 25 November 1805
From: King, Rufus
To: Madison, James


          
            private
            Sir
            New York Novr. 25. 1805
          
          I had the honour to write to you on the 15. of last month, since when I have received by General Miranda who has arrived here, a letter from Mr. N. Vansittart⟨,⟩; a member of the British parliament, and who was likewise a member of the late Administration of Mr. Addington. Mr. Vansittart being a man of distinguished Probity, and in a situation to understand fully the subject on which he writes, I send you his letter for the President’s perusal, requesting that it may afterwards be returned to me. With great Respect I have the Honour to be Sir Your obt: & faithful Servt.
          
            Rufus King
          
        